SUMMARY ORDER
Plaintiffs Harleysville Worcester Mutual Insurance Company and Lumbermens Mutual Casualty Insurance Company appeal from a May 7, 2007, opinion and order of the United States District Court for the Southern District of New York (Shira A. Scheindlin, Judge), In re Suprema Specialties, Inc., 370 B.R. 517 (S.D.N.Y.2007), affirming an order of the Bankruptcy Court for the Southern District of New York (James M. Peck, Judge), In re Suprema Specialties, Inc., Adv. Pr. No. 02-02293, 2006 WL 2583648, 2006 Bankr.LEXIS 2358 (Bankr.S.D.N.Y. June 8, 2006), granting summary judgment against the plaintiffs. We assume the parties’ and them counsel’s familiarity with the underlying facts and procedural history of this case, the opinions of the bankruptcy court and district court, and the issues raised on this appeal. We affirm for substantially the same reasons relied upon by the bankruptcy court and district court.
For the foregoing reasons, the judgment of the district court affirming the order of the bankruptcy court is hereby AFFIRMED.